       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD FARMER,

                             Plaintiff,
                                                        19 Civ. 5947 (KPF)
                      -v.-
                                                     OPINION AND ORDER
KARPF, KARPF & CERRUTTI P.C., et al.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Richard Farmer, proceeding pro se, brings this action against

Defendants Karpf, Karpf & Cerrutti P.C. (“KKC”); Ari Risson Karpf; Amy Karpf;

Jeremy M. Cerrutti; Christine E. Burke; and Adam Charles Lease (together, the

“KKC Defendants”); as well as Defendants Terc Law Office, P.C. (“TLO”) and

Miguel Angel Terc (together, the “Terc Defendants”). Plaintiff alleges an array of

claims, including, inter alia, violations of various sections of New York’s

Judiciary Law; New York’s laws relating to false advertising and deceptive

practices; and federal mail fraud and wire fraud statutes. In sum and

substance, Plaintiff alleges that Defendants, some of whom represented

Plaintiff in a prior suit in this District before the Honorable George B. Daniels,

defrauded Plaintiff and the district court as part of a scheme to secure

attorney’s fees and an outsized proportion of a settlement award for

themselves. Defendants now move, pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6), to dismiss Plaintiff’s claims for lack of subject

matter jurisdiction and, in the alternative, for failure to state a claim. For the
       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 2 of 11



reasons set forth in the remainder of this Opinion, Defendants’ motions to

dismiss are granted. 1

                                    BACKGROUND 2

A.    Factual Background

      On or about August 29, 2013, Plaintiff contacted the law offices of

Defendant KKC, a law firm that is headquartered in Bensalem, Pennsylvania,

but has offices in New York. (Compl. ¶ 18). Plaintiff spoke with Defendant Ari

Risson Karpf, an attorney at the firm, about a potential suit Plaintiff wished to

bring against his employer for wrongful retaliation and unpaid overtime wages.

(Id.). Karpf assigned Defendant Adam Charles Lease, another attorney at the

firm, to meet with Farmer at a location in Astoria, Queens, to discuss the case.

(Id. at ¶ 19). Plaintiff met with Lease on August 30, 2013, and Lease referred

to Plaintiff’s potential lawsuit as “a slam dunk.” (Id.). A few days after the

meeting with Lease, Karpf forwarded to Plaintiff a retainer agreement with a

contingency fee provision; Plaintiff executed the agreement and returned it to

Karpf. (Id. at ¶ 20).

      On September 19, 2013, Lease filed a lawsuit on Plaintiff’s behalf in this

District against Hyde Your Eyes Optical Inc. (“HYEO”), which lawsuit was


1     The KKC Defendants and the Terc Defendants have filed separate motions to dismiss.
      (See Dkt. #14-15). For reasons that will become apparent, the Court considers the
      motions together and does not make distinctions between the two groups of
      Defendants.
2     The facts in this Opinion are drawn from Plaintiff’s Amended Complaint (the
      “Complaint” or “Compl.” (Dkt. #5)), which the Court accepts as the operative pleading in
      this action. For ease of reference, the Court refers to the KKC Defendants’ opening brief
      as “KKC Br.” (Dkt. #14), and to the Terc Defendants’ opening brief as “Terc Br.” (Dkt.
      #15).

                                              2
       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 3 of 11



assigned to Judge Daniels. (Compl. ¶ 21; Farmer v. Hyde Your Eyes Optical,

Inc., No. 13 Civ. 6653 (GBD) (S.D.N.Y.), Dkt. #1). 3 Lease informed Plaintiff that

the lawsuit would be a long process, and that Plaintiff simply had to wait until

the court scheduled a settlement conference for the parties to appear. (Compl.

¶ 21). Lease also told Plaintiff that he would not need to appear in court until

that time. (Id.). In late December 2013, after having had no contact from his

attorney, Plaintiff called KKC and spoke with Allison Forte, a paralegal at the

firm. (Id. at ¶ 22). Plaintiff asked Forte if his case had been scheduled on

Judge Daniels’s calendar, and Forte responded that nothing had yet been

scheduled. (Id.). However, when Plaintiff walked into the courthouse for the

Southern District of New York a few days later, he verified that his case had

indeed been scheduled on the court’s calendar. (Id.). 4

      On January 23, 2014, Judge Daniels held an initial pretrial conference in

Plaintiff’s case. (Compl. ¶ 23; see also 6653 Dkt. #17). Defendant Miguel

Angel Terc, an attorney at TLO, appeared on behalf of Plaintiff, while Paul

Patrick Rooney, an attorney at Ellenoff Grossman & Schole, LLP, appeared on

behalf of the defendants in that case. (Compl. ¶¶ 23, 25). Plaintiff alleges that

he had never met with Terc, or engaged Terc’s services prior to this conference,




3     The Court takes judicial notice of the docket in Farmer v. Hyde Your Eyes Optical, Inc.,
      No. 13 Civ. 6653 (GBD) (S.D.N.Y.). See Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d
      Cir. 2006) (explaining that “docket sheets are public records of which” courts may take
      judicial notice). References in this section to docket entries from that case are cited
      using the convention “6653 Dkt. #[ ].”
4     Plaintiff does not explain what brought him to the courthouse so soon after his
      conversation with Karpf’s paralegal. (Compl. ¶ 22).

                                             3
       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 4 of 11



or had any knowledge of Terc or TLO (id. at ¶ 26), although Terc had entered a

Notice of Appearance as Plaintiff’s counsel on October 7, 2013 (6653 Dkt. #10).

      At the January 23, 2014 conference, Terc and Rooney requested that

Judge Daniels refer the parties to mediation. (Compl., Ex. A). Plaintiff alleges

that this was done as part of a “scheme of deceit,” whereby counsel for both

parties in the case before Judge Daniels sought to keep the actual parties out

of the courtroom. (Id. at ¶ 27). This was done, Plaintiff contends, so that

counsel could devise a settlement that would result in high awards and fees for

the attorneys, and comparatively little award for Plaintiff. (Id.).

      On March 27, 2014, after having not seen Lease since August 2013,

Plaintiff arrived for a scheduled settlement conference in his case. (Compl.

¶ 31). 5 Before the conference began, Lease called Plaintiff out of the conference

room and told Plaintiff that if he (Plaintiff) did not accept a settlement by the

end of the day, KKC would no longer represent him. (Id.). At the conference,

Lease calculated Plaintiff’s damages as approximately $1,365,000. (Id. at

¶ 32). Opposing counsel offered a settlement amount of $20,000, but Plaintiff

refused it. (Id. at ¶ 34). Indeed, Plaintiff refused to settle for any amount,

given his belief that the entire settlement conference was rigged. (Id. at ¶ 33).

      When the conference ended, Lease confronted Plaintiff in the elevator,

screaming, “It’s all your fault!” (Compl. ¶ 34). Plaintiff contacted Karpf later

that evening to report on Lease’s behavior, but Karpf defended Lease. (Id. at


5     The docket for Plaintiff’s prior case refers to this as a scheduled mediation session, and
      notes that it took place at the office of the defendants’ counsel. (See 6653 Dkt., Minute
      Entry for April 2, 2014).

                                              4
       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 5 of 11



¶ 37). On April 2, 2014, Defendants jointly filed a motion to withdraw as

counsel. (6653 Dkt. #29-30). Defendants claimed that Plaintiff had treated

them “in a very demeaning, hostile[,] and disrespectful manner,” and that they

did not believe that there was “any existing relationship that would allow

litigation to proceed effectively.” (6653 Dkt. #30). Plaintiff, however, alleges

that the motion was filed in retaliation — both for Plaintiff’s reporting of Lease’s

misconduct and for his refusal to accept the settlement offer on March 27,

2014. (Compl. ¶ 38). On April 8, 2014, Judge Daniels granted Defendants’

motion to withdraw (6653 Dkt. #31), and on April 9, 2014, Plaintiff confirmed

his intention to proceed pro se (6653 Dkt. #33).

      On April 17, 2014, Judge Daniels referred the case to Magistrate Judge

James L. Cott for general pretrial supervision. (6653 Dkt. #36). On May 14,

2014, Plaintiff and counsel for the defendants appeared before Judge Cott to

discuss a number of issues that the defendants had raised in a prior letter to

the court, as well as the discovery schedule and the possibility of renewed

settlement discussions. (Compl. ¶ 39; 6653 Dkt. #42). Plaintiff alleges that

when Judge Cott asked Rooney whether he had previously appeared on behalf

of the defendants before Judge Daniels, Rooney responded that he had not.

(Compl. ¶ 40). Plaintiff alleges that Rooney lied to Judge Cott because he

wished to cover up his involvement in collaborating with Defendants on their

scheme to defraud the district court and Plaintiff. (Id. at ¶¶ 42-43). Plaintiff




                                         5
       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 6 of 11



himself uncovered the scheme in July 2018, when he ordered transcripts for

the proceedings in his prior case. (Id. at ¶ 44). 6

B.    Procedural Background

      Plaintiff, proceeding pro se, filed this action on June 25, 2019. (Dkt. #2).

On July 22, 2019, the Court scheduled an initial pretrial conference for

October 24, 2019. (Dkt. #4). On August 9, 2019, prior to Defendants being

served with process and the original complaint, Plaintiff amended his pleading

and filed the operative Complaint. (Dkt. #5). On October 8, 2019, the KKC

Defendants asked the Court for leave to file a motion to dismiss. (Dkt. #9).

That same day, the Terc Defendants similarly requested leave to file a motion to

dismiss. (Dkt. #11). On October 9, 2019, the Court issued an order

adjourning the initial pretrial conference and scheduling motion practice for

the anticipated motions to dismiss. (Dkt. #13). On November 6, 2019, both

sets of Defendants filed their respective motions to dismiss. (Dkt. #14-15).

Plaintiff filed an affirmation in opposition to Defendants’ motions on

December 19, 2019. (Dkt. #16). On January 3, 2020, Defendants collectively

informed the Court that they had determined that no reply papers needed to be

filed, and that they would not be submitting any, closing the briefing for

Defendants’ motions. (Dkt. #17).




6     Although not mentioned in Plaintiff’s Complaint, the docket for Plaintiff’s prior case
      indicates, among other things, that several new attorneys entered notices of appearance
      on Plaintiff’s behalf in 2015 (6653 Dkt. #104, 112, 126), and that the case was resolved
      by settlement between the parties in or about July 2015 (6653 Dkt. #132, 133).

                                             6
       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 7 of 11



                                  DISCUSSION

      The Court Dismisses Plaintiff’s Complaint for Lack of Subject Matter
                              Jurisdiction

A.    Applicable Law

      Although the KKC Defendants move to dismiss under Rule 12(b)(6) for

failure to state a claim (KKC Br. 8), the Court believes, in accordance with the

Terc Defendants’ motion (Terc Br. 8), that this case is better analyzed under

Rule 12(b)(1) as a challenge to the Court’s subject matter jurisdiction. Cf.

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105,

107 (2d Cir. 1997) (explaining that challenges to a court’s subject matter

jurisdiction may be raised sua sponte). Rule 12(b)(1) permits a party to move to

dismiss a complaint for “lack of subject matter jurisdiction.” Fed. R. Civ.

P. 12(b)(1). “A case is properly dismissed for lack of subject matter jurisdiction

under Rule 12(b)(1) when the district court lacks the statutory or constitutional

power to adjudicate it.” Lyons v. Litton Loan Servicing LP, 158 F. Supp. 3d 211,

218 (S.D.N.Y. 2016) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000)). “The plaintiff bears the burden of proving subject matter

jurisdiction by a preponderance of the evidence.” Aurecchione v. Schoolman

Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005).

      The Second Circuit has drawn a distinction between two types of

Rule 12(b)(1) motions: (i) facial motions and (ii) fact-based motions. See

Carter v. HealthPort Technologies, LLC, 822 F.3d 47, 56-57 (2d Cir. 2016); see

also Katz v. Donna Karan Co., L.L.C., 872 F.3d 114 (2d Cir. 2017). A facial

Rule 12(b)(1) motion is one “based solely on the allegations of the complaint or
                                        7
       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 8 of 11



the complaint and exhibits attached to it.” Carter, 822 F.3d at 56. A plaintiff

opposing such a motion bears “no evidentiary burden.” Id. Instead, to resolve

a facial Rule 12(b)(1) motion, a district court must “determine whether [the

complaint and its exhibits] allege[ ] facts that” establish subject matter

jurisdiction. Id. (quoting Amidax Trading Grp. V. S.W.I.F.T. SCRL, 671 F.3d

140, 145 (2d Cir. 2011) (per curiam)). And to make that determination, a court

must accept the complaint’s allegations as true “and draw[ ] all reasonable

inferences in favor of the plaintiff.” Id. at 57 (internal quotation marks and

citation omitted).

      “Alternatively, a defendant is permitted to make a fact-based

Rule 12(b)(1) motion, proffering evidence beyond the complaint and its

exhibits.” Id. “In opposition to such a motion, [plaintiffs] must come forward

with evidence of their own to controvert that presented by the defendant, or

may instead rely on the allegations in the[ir p]leading if the evidence proffered

by the defendant is immaterial because it does not contradict plausible

allegations that are themselves sufficient to show standing.” Katz, 872 F.3d at

119 (internal citations and quotations omitted). If a defendant supports his

fact-based Rule 12(b)(1) motion with “material and controverted” “extrinsic

evidence,” a “district court will need to make findings of fact in aid of its

decision as to subject matter jurisdiction.” Carter, 822 F.3d at 57.

B.    Plaintiff’s Complaint Does Not Fall Within the Court’s Subject
      Matter Jurisdiction

      Federal courts are courts of limited jurisdiction, “and lack the power to

disregard such limits as have been imposed by the Constitution or Congress.”
                                          8
        Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 9 of 11



Platinum-Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d

613, 616 (2d Cir. 2019). Generally speaking, there are only two bases for

subject matter jurisdiction: (i) the presence of a “federal question”; or (ii) the

existence of complete diversity between the parties and an amount in

controversy in excess of $75,000. 28 U.S.C. §§ 1331, 1332. To have complete

diversity, “all plaintiffs must be citizens of states diverse from those of all

defendants.” Pa. Pub. Sch. Emps. Ret. Sys. v. Morgan Stanley & Co., Inc., 772

F.3d 111, 118 (2d Cir. 2014) (citing Exxon Mobil Corp. v. Allapattah Servs., Inc.,

545 U.S. 546, 553 (2005)).

      Plaintiff does not allege that the Court may exercise subject matter

jurisdiction on the basis of diversity (see Compl. ¶ 46), nor could he. Although

the Complaint does not provide the relevant domiciles of all the parties in this

action, a review of the Complaint and the docket indicates that Plaintiff and at

least some Defendants are citizens of New York. (See Dkt. #1 (indicating that

Plaintiff resides in Flushing, Queens); Compl. ¶ 50 (identifying Defendant KKC

as a “New York domestic for-profit entity”)). Therefore there cannot be subject

matter jurisdiction pursuant to 28 U.S.C. § 1332.

      Plaintiff does allege that this Court has subject matter jurisdiction

pursuant to 28 U.S.C. § 1331, also known as “federal question” jurisdiction.

However, the only federal claims that Plaintiff alleges are based on criminal

statutes. (See Compl. ¶¶ 68, 69, 72). “‘It is a truism … that in our federal

system crimes are always prosecuted by the Federal Government,’ not by

private complaints.” Dourlain v. Comm’r of Taxation & Fin., 133 F. App’x 765,

                                          9
       Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 10 of 11



767 (2d Cir. 2005) (summary order) (quoting Ct. Action Now, Inc. v. Roberts

Plating Co., 457 F.2d 81, 86-87 (2d Cir. 1972)). “To conclude otherwise, a party

must show that Congress specifically intended to create a private right of

action.” Id. at 767-68 (citing Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002)).

Here, even affording Plaintiff all the solicitude he is owed as a pro se litigant,

the Court cannot find that he has met his burden of showing that Congress

intended for either the mail fraud or wire fraud statutes to be privately

enforceable. 7 Moreover, there is ample authority supporting the proposition

that the mail fraud and wire fraud statutes cannot serve as private rights of

action. See, e.g., Kashelkar v. Bluestone, 306 F. App’x 690, 692 (2d Cir. 2009)

(summary order) (explaining that 18 U.S.C. § 1341 does not create a private

right of action); Bologna v. Allstate Ins. Co., 138 F. Supp. 2d 310, 322 (E.D.N.Y.

2001) (explaining that 18 U.S.C. § 1343 does not create a private right of action

(citing Official Publ’ns, Inc. v. Kable News Co., 884 F.2d 664, 667 (2d Cir.

1989))). Therefore, there is no basis for federal question jurisdiction either.




7     Plaintiff also alleges claims, with no specificity, under a vast swath of the federal
      criminal code. (See Compl. ¶ 68 (claiming violations of 18 U.S.C. §§ 1-2725)). Such a
      broad and imprecise allegation cannot satisfy any pleading standard. See Ashcroft v.
      Iqbal, 556 U.S. 662, 678 (2009) (explaining that a complaint does not “suffice if it
      tenders naked assertions devoid of further factual enhancement” (internal quotation
      marks and brackets omitted)).

                                            10
         Case 1:19-cv-05947-KPF Document 18 Filed 04/20/20 Page 11 of 11



Lacking any basis upon which it may assert subject matter jurisdiction, the

Court will dismiss this action. 8 Defendants’ motions to dismiss are granted. 9

                                        CONCLUSION

        For the reasons set forth in this Opinion, Defendants’ motions to dismiss

are GRANTED. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case.

        SO ORDERED.

    Dated: April 20, 2020
           New York, New York

                                                       KATHERINE POLK FAILLA
                                                      United States District Judge



Sent by First Class Mail to:
Richard Farmer
136-20 38th Ave. #3D
Flushing, NY 11354




8       Although no party has raised the issue, the Court acknowledges that there is Second
        Circuit case law supporting the possibility that the Court could exercise supplemental
        jurisdiction over Plaintiff’s claims, using the prior district court’s subject matter
        jurisdiction as a hook. See Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328,
        336 (2d Cir. 2006) (holding that a district court could exercise supplemental jurisdiction
        over a malpractice action based on that same court’s subject matter jurisdiction over a
        prior and related securities litigation). However, even if there were a valid basis for
        supplemental jurisdiction, the Court declines to exercise such jurisdiction pursuant to
        28 U.S.C. § 1367(c)(2), given the degree to which the claims presented in the instant
        action so substantially outweigh the claims previously asserted in the dismissed prior
        action before Judge Daniels.
9       Lacking subject matter jurisdiction, the Court may not consider further the merits of
        Defendants’ arguments. See Lowell v. Lyft, Inc., 352 F. Supp. 3d 248, 253 (S.D.N.Y.
        2018).

                                               11
